Holderman, J. Claimant filed a claim for personal injuries he allegedly suffered as a result of an automobile accident on March 1, 1979. Claimant testified that on March 1, 1979, he was proceeding in a southerly direction upon the Dan Ryan Expressway at 4900 south in Chicago. At exactly 5:36 p.m., while his yehicle was stopped for traffic, he was struck in the rear by another vehicle. Claimant got out of his vehicle and spoke to the driver of the vehicle which allegedly struck his vehicle in the rear. The other driver denied striking Claimant’s vehicle and left the scene. Claimant noted the type and color of the other vehicle, noted the seal on the vehicle and its license number. A report was later made by Claimant to the Secretary of State and to the police department. According to Claimant’s testimony, the steering wheel of his vehicle was cracked by the impact and he suffered a headache which persisted for three days. He went to a doctor who prescribed Tylenol. The doctor’s bill was $50.00. Respondent produced several witnesses, one of them being Tyrone Harris, an auto theft investigator for the Secretary of State, who admitted that the vehicle in question was assigned to him on March 1, 1979. He testified that on that date he was assigned to crowd control at the Secretary of State facility at 157 N. Wells in Chicago and did not leave that facility until 5:46 p.m. He testified that his vehicle had been parked on Wells Street near the Secretary of State’s office all that day, and that during the day, he and fellow investigator, Lawrence Johnson, had an altercation with an individual who was trying to get into the facility after closing hours, and they were forced to eject the offender, who is the Claimant in this cause. Secretary of State Investigator Lawrence Johnson testified that he and Investigator Harris had an altercation that day with an individual, and that he left the facility with Harris about 5:45 p.m. Anita Hussos, a clerk and typist for the Secretary of State, testified that on March 1, 1979, she left that facility with Investigator Harris at approximately 6:00 p.m., having typed a report of the altercation incident as dictated by Investigator Harris, and that the typing took place between 5:15 p.m. and 6:00 p.m. Respondent introduced a radio log sheet of the Secretary of State vehicle for March 1, 1979. It indicated that Investigator Harris called in at 5:46 p.m. to report that he was in his vehicle. The record fails to disclose any. rear end property damage to Claimant’s vehicle nor was there any evidence showing front end property damage to Respondent’s vehicle. Claimant having failed to prove his case, this claim is denied. Case dismissed.